Citation Nr: 0712479	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  02-10 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
March 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in November 2004 and September 2006.  
This matter was originally on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


FINDING OF FACT

The veteran's chronic obstructive pulmonary disease (COPD) is 
not related to active service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's November 2004 Remand, the Appeals 
Management Center (AMC) obtained all outstanding VA treatment 
reports, contacted the Social Security Administration (SSA), 
notified the veteran that it had been unable to obtain SSA 
records, arranged for VA special orthopedic and respiratory 
examinations, readjudicated the veteran's claim under 
provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.  Pursuant to the Board's September 
2006 Remand, the AMC returned the veteran's claims file to 
the VA examiner who conducted the January 2005 VA examination 
and asked him to provide an opinion as to the likelihood that 
the veteran's current COPD is related to his active military 
service.  The examiner complied with this request.  Based on 
the foregoing actions, the Board finds that there has been 
compliance with the Board's November 2004 and September 2006 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in June 2004 and November 2004 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although these letters were not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in April 2006.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The November 2004 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also afforded a VA 
examination in January 2005.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran is claiming service connection for a chronic 
respiratory disorder.  The veteran's application for 
compensation and pension was received in February 2001.  On 
that application, the veteran noted a lung condition which 
began in 1980.  In May 2001, the veteran stated that he had a 
bronchial disorder because of smoking which bordered on 
emphysema.  On his VA Form 9, received in June 2002, the 
veteran stated that his respiratory problems began in 
February 1966 at Fort Knox, Kentucky with the onset of 
pneumonia.  The veteran noted that he has suffered from 
chronic cough and lung problems since his lungs were scarred 
by having to stay outside until 6 a.m. in February 1966 
without a coat, which was stolen.  

The Board notes that in April 1983, the veteran filed a claim 
for a nervous condition.  At the May 1983 VA examination, the 
veteran complained of depression, nervous hands, tightness in 
chest, and difficulty breathing.  Examination of the veteran 
and pulmonary function tests indicated no active pulmonary 
disease.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The Board notes that at the VA examination in January 2005, 
the veteran complained of difficulty breathing since he was a 
teenager; however, the veteran's claim of respiratory 
problems prior to entering service has not been 
substantiated.  The Board notes that at induction, all the 
veteran's systems were evaluated as normal, including his 
lungs and chest; and his chest x-ray was negative.  Only a 
vision defect was noted.  In addition, the Report of Medical 
History completed in conjunction with the induction 
examination noted that the veteran denied ever having 
shortness of breath, pain or pressure in chest, or chronic 
cough.  

Therefore, the first question that must be addressed, 
therefore, is whether incurrence of a respiratory disability 
is factually shown during service.  

The veteran's service medical records demonstrate that the 
veteran was hospitalized three days for an acute upper 
respiratory infection in June 1966, two days for acute 
bronchitis in November 1966, and one day for acute bronchitis 
in March 1967.  However, the Board notes that the veteran was 
not diagnosed with a chronic respiratory illness or COPD in 
service.  Thus, although there is medical evidence that shows 
that the veteran suffered from acute respiratory problems 
during service, the Board cannot conclude a "chronic" 
condition was incurred during service.  The veteran's 
separation examination notes only two defects, a left high 
tone hearing defect and defective vision of the right eye.  
In addition, in his Report of Medical History completed in 
conduction with his separation examination, the veteran 
denied ever having asthma, shortness of breath, pain or 
pressure in chest, or chronic cough.
 
Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history of COPD reported between 
March 1968 and February 2002, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  He has been diagnosed with 
COPD.  The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.  

However, no medical professional has ever related this 
condition to the appellant's military service.  The January 
2005 VA examiner noted that the veteran reported difficulty 
breathing and dyspnea on exertion since he was a teenager.  
The veteran complained of chronic cough with sputum and chest 
pain not related to exertion but not associated shortness of 
breath.  The veteran reported that he smoked cigarettes from 
age 16-17 and now smokes 1/2 pack per day.  After physical 
examination of the veteran and pulmonary function tests, the 
veteran was diagnosed with COPD with history of smoking and 
bronchitis.  The examiner opined that as the veteran had 
dyspnea symptoms many years before joining the army and it 
did not get worse during his military service, his 
respiratory condition was not service-connected.

As noted above, the Board remanded this issue in September 
2006 for the physician who conducted the January 2005 
examiner to dictate an addendum after a more thorough review 
of the veteran's claims file.  In October 2006, the examiner 
provided an addendum to his previous VA examination report.  
He stated that in January 2005, the veteran had a diagnosis 
of COPD based on history, physical examination and pulmonary 
function test which showed mild obstructive impairment with 
significant response to bronchodilator.  There was air 
trapping and diffusion was normal.  The veteran, in that 
interview had mentioned that he had dyspnea or difficulty 
breathing and had been a smoker since he was a teenager and 
that he did not have any worsening of difficulty breathing in 
the military service.  The examiner confirmed his opinion 
that the veteran's COPD was unlikely related to his active 
military service.

The Board notes that the veteran's representative has taken 
exception to the VA examiner's opinion that the veteran's 
COPD is unrelated to service as there is no proof that the 
veteran had a respiratory problem before being drafted; and 
even if there was proof, the veteran's service medical 
records show that he had respiratory problems in service.  
While the Board agrees that the VA examiner's opinion that a 
respiratory condition preexisted service and was not 
aggravated by service appears to based solely on a history 
provided by the veteran, the examiner's conclusion that the 
veteran's COPD is not related to his military service is not 
contradicted by the any competent evidence of record.  

In June and November 2004, the veteran was advised that the 
evidence must show a relationship between his current 
disability and an injury, disease, or event in military 
service.  He was advised that medical records or medical 
opinions usually show this relationship.  To date, the 
veteran has submitted no competent medical opinion with 
respect to a relationship between his COPD and his military 
service.

Another important factor which also weighs against the 
veteran's claim is that the medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].

There is no competent medical evidence associating current 
COPD with active service.  The veteran's opinion as to the 
etiology of his COPD is not probative because he is not 
qualified, as a layperson, to offer a medical diagnosis of 
medical etiology.  See Espiritu v. Derwinski, 2Vet. App. 492 
(1992)

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  




ORDER

Entitlement to service connection for a respiratory 
disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


